 1
     SCHIFFMAN LAW OFFICE, P.C.
 2   4506 NORTH 12TH STREET
     PHOENIX, ARIZONA 85014
 3
     Phone: 602-266-2667
 4   Fax: 602-266-0141
 5   ANNA T. SCHIFFMAN, #028047
     anna@schiffmanlaw.com
 6   Attorney for Plaintiff
 7                         IN THE UNITED STATES DISTRICT COURT
 8                          IN AND FOR THE DISTRICT OF NEVADA
                                    LAS VEGAS DIVISION
 9

10   Maria Wozniak,                           )
                                              )
11               Plaintiff,                   )           Case No.: 2:18-02221-APG-VCF
                                              )
12          vs.                               )           STIPULATION FOR EXTENSION OF
                                              )           TIME TO FILE PLAINTIFF’S
13   Nancy A. Berryhill, Acting Commissioner, )           RESPONSE/REPLY
                                              )
14   Social Security Administration,          )
                                              )           (First Request)
15                 Defendant                  )
                                              )
16

17
            Plaintiff’s counsel hereby requests an extension of time from the docket generated
18

19
     deadlines (Doc. 23 and Doc. 24) of June 19, 2019 and June 26, 2019, respectively, to

20   comply with the scheduling order granting 20 days to file a Reply/Response i.e. July 2,
21
     2019. This is Plaintiff’s first request for an extension.
22

23
            Plaintiff’s counsel respectfully requests this extension of time because of the press of

24   business, including hearings and other already scheduled matters and to provide
25
     confirmation of the scheduling deadline as documented in the scheduling order in Doc. 16,
26
     Pg. 2, Paragraph 3.
27

28




                                                      1
 1
            On June 19, 2019, Defendant informed Plaintiff’s counsel by email that he had no
 2
     objection to this extension.
 3

 4          Respectfully submitted this 19th day of June, 2019.

 5                                             SCHIFFMAN LAW OFFICE, P.C.
 6
                                               BY:      /s/
 7                                                    Anna T. Schiffman
 8
                                                      Attorney for Plaintiff
                                                      4506 North 12th Street
 9                                                    Phoenix, Arizona 85014
10
                                               BY: /s/Jeffrey Chen*
11                                                Jeffrey Chen
12
                                                  *authorized by email June 19, 2019
                                                  Assistant Regional Counsel
13                                                Social Security Administration
14

15

16

17

18

19

20

21

22                                                      IT IS SO ORDERED.
23

24

25
            6-20-2019
     DATE: ______________                      _____________________________________
26                                             HONORABLE CAM FERENBACH
                                               United States Magistrate Judge
27

28




                                                  2
 1

 2                               CERTIFICATE OF SERVICE
 3         I hereby certify that on June 19, 2019 I electronically transmitted the attached
 4
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 5
     Notice of Electronic Filing to the following CM/ECF registrants:
 6
     Dayle Elieson
 7   United States Attorney
 8   District of Nevada
     501 Las Vegas Boulevard South, Suite 1100
 9   Las Vegas, NV 89101-6521
10
     Michael K. Marriott
11   Special Assistant U.S. Attorney
12
     Social Security Administration
     160 Spear Street, Suite 800
13   San Francisco, CA 94105
14

15    /s/
16
     Anna T. Schiffman

17

18

19

20

21

22

23

24

25

26

27

28




                                                 3
